NO.    14542

            I N THE SUPREME COURT OF THE STATE OF M N A A
                                                   OTN

                                                       1980




STATE O MONTANA,
       F

                                                P l a i n t i f f and R e s p o n d e n t ,
                 -vs-

HOWARD L.       BASHOR,

                                                Defendant and A p p e l l a n t .




Appeal from:           D i s t r i c t Court o f t h e Ninth J u d i c i a l District,
                       I n and f o r t h e County o f T o o l e ,
                       H o n o r a b l e R. D. M c P h i l l i p s , J u d g e p r e s i d i n g .


C o u n s e l o f Record:

    For Appellant:

          Conner, B a i z a n d O l s o n , Great F a l l s , Montana
          D e n n i s P. Conner a g r u e d , G r e a t F a l l s , Montana

    For R e s p o n d e n t s :

           Hon. ~ i k e r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
                           G
           Mary B. T r o l a n d a r g u e d , A s s i s t a n t A t t o r n e y G e n e r a l ,
            H e l e n a , Montana
           Marc R a c i c o t a r g u e d , A s s i s t a n t A t t o r n e y G e n e r a l , H e l e n a ,
            Montana
           Rae K a l b f l e i s c h a r g u e d , County A t t o r n e y , S h e l b y , Montana




                                                 Submitted:          March 2 5 ,       1980


                                                    Decided :



Filed:      4w-1- 1%f(
Mr. chief ~usticeFrank I. Haswell delivered the Opinion
of the Court.
       ~efendantHoward L. Bashor appeals from his conviction
by a jury in Toole County of the crime of deliberate homicide.

       This case arose out of the death of James Hurley.      It
is undisputed that Hurley died of a gunshot wound and that
defendant fired the fatal shot.     The parties, however,
present conflicting versions of the events which led to
Hurley ' s death.
       The State's version is that Hurley, Marian Irgens,
Duane Enneberg, and Jeanette Frost visited a bar in Kevin,
Montana, on the evening of December 2, 1977.     During the
evening, Marian Irgens twice observed defendant's car being
driven down the street next to the bar.    At approximately
1:30 a.m. of December 3, the group decided to leave the bar.
As they left, they noticed defendant's car parked a short
distance away with the heatil.ghts on.    They saw William
Schaeffer, a friend of defendant, standing in front of the
car, hollering at them in a belligerent manner.    The four
friends began to get into Hurley's car, but the hollering
continued.   F n l . ! Hurley and Enneberg started walking in
              ial;,
the direction of defendant's car.    As Enneberg and Hurley
approached, Schaeffer confronted Enneberg in front of the
car.   Hurley proceeded toward the driver's window.    The
defendant was sitting in the driver's seat.    A few seconds
later a shot was heard, and Hurley walked away from the car
saying, "I've had it."   He died shortly thereafter.
       Defendant's version is that he and Schaeffer had noticed
Hurley's car at the Kevin bar during the early morning hours
of December 3, 1977, and decided not to go inside until
Hurley and his friends had left.    Hurley approached defen--
dant's car while Schaeffer was still sitting in the pas-
senger's seat of the car.        Defendant rolled down his window
and at about this time, Schaeffer got out on his side of the
car and began to walk around to the front of the car.
Meanwhile, Hurley reached into the driver's window and began
trying to pull defendant out of the car.        Fearing that his
eye, which had been operated on the previous summer, would
be permanently damaged in a fight, defendant took his gun
from the car console and fired at Hurley.
        Prior to trial Schaeffer underwent a polygraph examina-
tion.        His answers were to the effect that Hurley had been
the aggressor in the altercation.       The operator of the
polygraph testified that he was satisfied as to the truth-
fulness of Schaeffer's answers.       The State filed a motion in
limine seeking to prohibit defendant from entering or at-
tempting to enter into evidence the polygraph examination.
The motion was granted.
     The defendant raises nine specifications of error:
        1.    Whether the trial court erred in denying defendant's
motion for change of place of trial?
        2.    Whether the trial court erred in denying defendant's
challenge to the jury panel and in denying defendant's
challenge to juror Pettigrew for cause?
        3.    Whether the trial court erred in failing to properly
hear and consider defendant's offer of proof concerning the
polygraph examination of witness Bill Schaeffer?
        4.    Whether the trial court erred in ruling that the
examination of Bill Schaeffer was inadmissible as a matter
of l3.w?
        5.    Whether the trial court erred in refusing admission

of the polygraph test given Bill ~chaeffer?
     6.    Whether the trial court erred in denying defendant's
motion to set aside the verdict because of prejudicial
remarks made by the special prosecutor in his closing ar-
gument?
     7.    Whether the trial court erred in permitting the
State to place into evidence acts, statements and circum-
stances occurring prior to December 2, 1977?
     8.    Whether the trial court failed to fairly and fully
instruct the jury on the law of self-defense?
     9.    Whether the trial court erred in not instructing
the jury on the lesser included offenses of mitigated de-
liberate homicide and negligent homicide?
     In the present case the defendant moved for a change of
place of trial based on inflammatory pretrial publicity and
general bias against him in Toole County.    Defendant and the
State each submitted affidavits on the matter, and a hearing
was held on the motion in District Court.    The judge reserved
his ruling on the issue pending the outcome of voir dire
examination, at the conclusion of which he denied defendant's
motion.    Defendant contends this denial constituted reversible
error.
     Section 46-13-203(1), MCA, provides that a defendant
"may move for a change of place of trial on the ground that
there exists in the county in which the charge is pending
such prejudice that a fair trial cannot be had in such
county."   A motion for change of venue is addressed to the
discretion of the trial court, and a denial is not rever-
sible error in the absence of an abuse of discretion by the
trial court.   State v. Kirkaldie (1978), - Mont .       ,   587
P.2d 1298, 1303, 35 St.Rep. 1532, 1537; State v. ~ e w i s
 ( 1 9 7 6 ) , 169 Mont. 290, 295, 546 P.2d 518, 521.                          I n S t a t e v.

Board ( 1 9 5 9 ) , 135 Mont. 139, 143-144,                   337 P.2d 924, 927,

t h i s Court said:

        " I n d i c i a of t h i s d e n i a l of f a i r t r i a l , r e s u l t i n g
        from p r e j u d i c i a l p u b l i c i t y , a s g l e a n e d from o u r
        l a w , seems t o be: Arousing f e e l i n g s o f t h e
        community, t h r e a t t o p e r s o n a l s a f e t y o f d e f e n -
        d a n t , e s t a b l i s h e d o p i n i o n of members of t h e
        community a s t o t h e g u i l t o f t h e a c c u s e d , news
        a r t i c l e s beyond t h e o b j e c t i v i t y o f news p r i n t -
        i n g and d i s s e m i n a t i o n , S t a t e v. Dryman, 127
Mont. 579, 269 P a c . ( 2 d ) 796, and d i f f i c u l t y o r
        f a i l u r e i n securing a f a i r , impartial jury
        from t h e community i n which t h e news a r t i c l e s
        a p p e a r e d , S t a t e v . D a v i s , s u p r a , 60 Mont. 426,
        199 P. 4 2 1 ; S t a t e v . B e s s , 60 Mont. 558, 199
P. 426.

        "Our c o u r t l o o k s f o r a c h a i n r e a c t i o n .           It
        s t a r t s a t t h e b a s i c premise t h a t t h e a c c u s e d
        i s e n t i t l e d t o a f a i r t r i a l . Next i t c h e c k s
        t h e p u b l i c i t y complained o f , a s t o i t s con-
        t e n t s and more i m p o r t a n t , a s t o i t s t o t a l e f -
        f e c t upon t h e ' f a i r t r i a l r i g h t . '         Further it
        l o o k s a t e f f e c t s i n t h e form of t h e d i s c r i m i -
        n a t i n g marks w e have d i s c u s s e d .          F i n a l l y , it
        o b j e c t i v e l y c o n s i d e r s t h e end r e s u l t - - w a s a
        f a i r t r i a l d e n i e d a s a r e s u l t of t h e p u b l i -
        c i t y and i t s e f f e c t s ? I f i t s f i n d i n g s a r e
        negative i t r e f u s e s t o f i n d abuse of d i s c r e -
        t i o n on t h e p a r t of t h e t r i a l c o u r t . "

        The news i t e m s of which d e f e n d a n t complains c o n s i s t e d

o f a newspaper a r t i c l e a p p e a r i n g on F r i d a y , December 9,

1977, and a s t a t e m e n t on t h e l o c a l r a d i o t h a t was made a day

o r two a f t e r t h e s h o o t i n g .    The newspaper a r t i c l e had t h e

heaaline:         "Bashor Charged w i t h D e l i b e r a t e Homicide i n

Shooting."         The f i r s t two p a r a g r a p h s of t h e a r t i c l e r e a d a s

follows :

       "Shades of t h e o l d w e s t were r e - e n a c t e d a t B e r t ' s
       Bar i n Kevin e a r l y S a t u r d a y morning, when a b a r
       p a t r o n was s h o t down and k i l l e d , a t a b o u t 1:15.

       "According t o r e p o r t s , James F. H u r l e y , 4 1 , was
       i n s i d e t h e b a r when Howard ' O z z i e ' Bashor, 56,
       d r o v e up and s e n t word i n s i d e f o r Hurley t o come
       o u t s i d e . Hurley walked o u t s i d e and w a s s h o t
       down. "
         Defendant c o n t e n d s t h a t t h e a r t i c l e i n s i n u a t e s h e s h o t
Hurley i n c o l d blood.               The S t a t e a g r e e s t h a t t h e a r t i c l e w a s

a n i n c o r r e c t statement of t h e f a c t s .               However, a misstate-

ment of f a c t s i n a s i n g l e newspaper a r t i c l e d o e s n o t neces-

s a r i l y c o n s t i t u t e s u f f i c i e n t grounds t o change venue.                In

S t a t e v . B e s s ( 1 9 2 1 ) , 60 Mont. 558, 199 P . 426, t h i s C o u r t

s a i d t h a t newspaper a r t i c l e s may n o t be t h e b a s i s o f a

change of venue u n l e s s t h e a r t i c l e s             ". . . w e r e   passionate
enough t o e x c i t e undue p r e j u d i c e , t o t h e e x t e n t of r e n d e r i n g
i t i m p o s s i b l e f o r a n a c c u s e d t o s e c u r e a j u r y f r e e from

exception."           6 0 Mont. a t 569, 199 P . a t 429.                   I n S t a t e v.

Sarzdstrom ( 1 9 7 8 ) ,                    ,
                                     Mont. - 580 P.2d 106, 35 St.Rep.

744, r e v ' d - o t h e r g r o u n d s , Sandstrom v . Montana ( 1 9 7 9 ) ,
               on

4 4 2 U.S. 510, 99 S. Ct. 2450, 61 L. Ed. 2d 39, t h i s Court s a i d

t h a t " [ p l u b l i s h e d a c c o u n t s o f crimes a r e n o t c o n s i d e r e d
p r e j u d i c i a l u n l e s s s o p a s s i o n a t e a s t o e x c i t e undue p r e j u -

d i c e , r e n d e r i n g i t i m p o s s i b l e t o empanel a t r i a l j u r y f r e e

from p r e j u d i c e a g a i n s t t h e d e f e n d a n t . "    580 P.2d a t 108, 35

St.Rep. a t 746.

        The a r t i c l e complained o f s t a t e s t h a t t h e d e f e n d a n t

". . . s e n t      word i n s i d e f o r Hurley t o come o u t s i d e . "             This
i s t h e o n l y s t a t e m e n t which i s a c t u a l l y c o n t r a r y t o t h e

undisputed f a c t s .          The a r t i c l e o n l y a p p e a r e d once, and t h i s

was s i x months b e f o r e t h e t r i a l .           To j u s t i f y a change of

venue n o t o n l y must a n a r t i c l e b e a d v e r s e t o t h e d e f e n d a n t ,
i t must a l s o make i t i m p o s s i b l e t o empanel a f a i r j u r y .

        During t h e e x a m i n a t i o n of p r o s p e c t i v e j u r o r s , e a c h
p e r s o n who e v e n t u a l l y s a t o n t h e j u r y s t a t e d e i t h e r t h a t
t h e y had n o t r e a d t h e a r t i c l e a t a l l o r t h a t t h e y c o u l d n o t

repember any of t h e d e t a i l s o t h e r t h a n t h a t someone had been
s h o t , o r t h a t t h e y c o u l d p u t a s i d e any p r e j u d i c e and judge
t h e case s o l e l y on t h e e v i d e n c e p r e s e n t e d .       The a r t i c l e i s

n o t t h e impassioned t y p e of news i t e m which w i l l j u s t i f y a
change of venue.              Under t h e c i r c u m s t a n c e s t h e j u r y c o u l d n o t

have been i n f l u e n c e d by t h e a r t i c l e i n any e v e n t .              Conse-

quently, the a r t i c l e did not present a sufficient basis f o r

g r a n t i n g a change of venue.

        The r a d i o b r o a d c a s t o f which t h e d e f e n d a n t c o m p l a i n s

contained the statement t h a t the victim                         ". . . was        apparently

s h o t a s he w a s l e a v i n g a Kevin t a v e r n . "          The d e f e n d a n t

c o n t e n d s t h a t t h i s s t a t e m e n t , when t a k e n i n c o n j u n c t i o n w i t h

t h e newspaper a r t i c l e , s u g g e s t s t h a t t h e v i c t i m was s h o t i n

c o l d blood.

        A r e a d i n g of t h e r e c o r d i n d i c a t e s t h a t Hurley w a s s h o t

s h o r t l y a f t e r he l e f t t h e tavern.          Neither p a r t y d i s p u t e s

this fact.          The r a d i o r e p o r t was s i m p l y a f a c t u a l r e p o r t of

t h e homicide.         When news a c c o u n t s a r e n o t e d i t o r i a l i z e d

r e p o r t s and t h e y a p p e a r t o be f a c t u a l l y done and no i n f l a m -

matory s t a t e m e n t s a p p e a r , t h e r e i s no a b u s e o f d i s c r e t i o n i n

denying a d e f e n d a n t ' s motion f o r change of venue.                        See S t a t e

v . B i s c h e r t ( 1 9 5 7 ) , 1 3 1 Mont. 152, 156, 308 P.2d 969.                       Based

on t h e s e news a c c o u n t s t h e r e was no e r r o r i n denying t h e

motion.

        The d e f e n d a n t a l s o based h i s motion f o r change of venue

on h i s a s s e r t i o n t h a t t h e community i n T o o l e County h a r b o r e d

a b i a s a g a i n s t him, making i t i m p o s s i b l e t o r e c e i v e a f a i r

t r i a l therein.        The a f f i d a v i t s and t e s t i m o n y a t t h e h e a r i n g

o n change of venue a r e l a r g e l y c o n t r a d i c t o r y o p i n i o n s con-

c e r n i n g whether d e f e n d a n t c o u l d have a f a i r t r i a l i n ~ o o l e

County.        The a f f i d a v i t s s u p p o r t i n g a change of venue i n d i -

cate t h r e a t s a g a i n s t d e f e n d a n t ' s b r o t h e r , t h e c a r e t a k e r of
d e f e n d a n t ' s p r o p e r t y , and t h e j u s t i c e of t h e peace who had a
pending motion t o a d m i t d e f e n d a n t t o b a i l .             The t h r e a t s w e r e

made anonymously by t e l e p h o n e c a l l s , by p a t r o n s a t b a r s , and

i n one i n s t a n c e , d i r e c t l y t o t h e c a r s t a k e r by a f r i e n d of

t h e victim while i n a bar.                 C e r t a i n members of t h e community

t e s t i f i e d t h a t t h e r e had been a l o t of t a l k i n t h e c o u n t y t o

t h e e f f e c t t h a t defendant w a s g u i l t y .          The p e o p l e who t e s t i -

f i e d f o r t h e S t a t e on t h e venue motion s a i d t h a t most of t h e

t a l k had d i e d down s h o r t l y a f t e r t h e s h o o t i n g , t h a t t h e

community was n o t b i a s e d a g a i n s t t h e d e f e n d a n t , and t h a t he

c o u l d r e c e i v e a f a i r t r i a l i n Toole County.

        A s i n d i c a t e d by t h e q u o t e from S t a t e v .       Board, s u p r a ,

o u r b a s i c c o n c e r n i s t o i n s u r e t h a t t h e l e v e l of community

b i a s d i d n o t r e a c h a p o i n t where t h e d e f e n d a n t c o u l d n o t

secure a f a i r trial.             I n a n a l y z i n g t h e f a c t s , we must con-

s i d e r a l l of t h e i n d i c a t i o n s of p r e j u d i c e , i n c l u d i n g t h e

news r e l e a s e s mentioned above.                I n d e t e r m i n i n g t h e l e v e l of

community b i a s which w i l l j u s t i f y a change of venue, i t i s

h e l p f u l t o c o n s i d e r t h e c a s e s of S t a t e v. S p o t t e d Hawk

( 1 8 9 9 ) , 2 2 Mont. 33, 55 P . 1026, and S t a t e v . Dryman ( 1 9 5 4 ) ,

127 Mont. 579, 269 P.2d 796.

        I n S p o t t e d Hawk a s h e e p h e r d e r had been murdered, and

t h e w h i t e c i t i z e n s of t h e c o u n t y s u s p e c t e d members of a n

I n d i a n t r i b e who l i v e d on a n e a r b y r e s e r v a t i o n .     The d e f e n -

d a n t was a member of t h e t r i b e .             The d e f e n d a n t moved f o r a

change of venue based upon a f f i d a v i t s which showed t h e

d e g r e e of community p r e j u d i c e .        Examples of t h i s p r e j u d i c e

were:      200 armed men who g a t h e r e d n e a r t h e Cheyenne I n d i a n

Agency demanding t h e murderer and t h r e a t e n i n g t o e x t e r m i n a t e
t h e t r i b e i f he w a s n o t handed o v e r ; a n o a t h t a k e n by a

l a r g e number of men t h a t t h e y would t a k e t h e law i n t o t h e i r

own hands i f t h e murderer w e r e a c q u i t t e d and would t a k e
l'engeance upon t h e c o u r t and c o u n s e l i n c a s e o f a c q u i t t a l ;

and newspaper r e p o r t s made d u r i n g a five-week p e r i o d which

t e n d e d t o e x c i t e t h e r e a d e r s by e x t r a v a g a n t and inflammatory

a c c o u n t s of t h e murder and o f t h e c u r r e n t t r o u b l e between

w h i t e s and I n d i a n s .    The D i s t r i c t C o u r t r e f u s e d t o g r a n t a

change of venue, and t h e d e f e n d a n t w a s c o n v i c t e d .              This

C o u r t r e v e r s e d b e c a u s e o f t h e o b v i o u s b i a s i n t h e community

and made t h e f o l l o w i n g o b s e r v a t i o n :

         " I . . .     J u r o r s , w i t n e s s e s and o f f i c e r s c a n n o t be
        i n s e n s i b l e t o a s t r o n g and e x c i t e d p u b l i c f e e l i n g
        and s e n t i m e n t c o n c e r n i n g t h e t r i a l t h a t i s g o i n g
        on, 3,1d a r e l i a b l e t o be i n f l u e n c e d by i t , uncon-
        s c i o u s l y , and w i t h a n h o n e s t i n t e n t i o n of doing
        t h e i r whole d u t y .          The c o u r t room i s a p u b l i c
        p l a c e , and a t r i a l , i n which a community i s
        d e e p l y i n t e r e s t e d , b r i n g s t h e p e o p l e t h e r e ; and
        t h e p r e s s u r e of t h e i r p r e s e n c e and f e e l i n g i s a
        s t r o n g argument, and a l m o s t i r r e s i s t i b l e , one
        way o r t h e o t h e r .          The i n f l u e n c e of t h e i r p r e s -
        e n c e , and t h e e x p r e s s i o n of t h e i r i n t e r e s t i n
        t h e e v e n t of t h e t r i a l , i n d i v e r s ways, might
        g i v e a f a l s e c o l o r i n g t o t h e t e s t i m o n y , o r warp
        and b i a s t h e judgment i n weighing and c o n s i d e r -
        i n g i t . ' (Kennon v . Gilmer, 5 Mont., a t page
        264, 5 P. 8 5 0 . ) "            2 2 Mont. a t 56.

        I n Dryman, s u p r a , t h e d e f e n d a n t had p l e a d e d g u i l t y t o a

homicide c h a r g e and t h e n had asked t o withdraw h i s p l e a .

The t r i a l c o u r t r e f u s e d t o a l l o w t h e w i t h d r a w a l , b u t t h i s

C o u r t a l l o w e d him t o withdraw t h e p l e a and o r d e r e d a new

trial.       The d e f e n d a n t t h e n asked f o r a change of venue based

i n p a r t upon a news a r t i c l e t h a t had a p p e a r e d i n t h e c o u n t y .

T h i s a r t i c l e had a p i c t u r e of t h e d e f e n d a n t c a p t i o n e d "KILLER."

The a r t i c l e used p h r a s e s d e s c r i b i n g t h e d e f e n d a n t a s a " c o l d

blooded k i l l e r " and         ". . . i t     appeared h e w a s s o s t e e p e d i n

c r i m i n a l t e n d e n c i e s t h a t n o t h i n g c o u l d a p p e a l t o h i s warped

and s t o n y mind."         The a r t i c l e d e s c r i b e d t h e homicide a s

". . . t h e most d a s t a r d l y deed i n           t h e h i s t o r y of Toole

County . . ." The D i s t r i c t C o u r t            d e n i e d t h e motion f o r

change o f venue, and t h e d e f e n d a n t was c o n v i c t e d .              This
Court reversed,             s a y i n g t h a t t h e r e c o r d r e v e a l e d a "wide-

s p r e a d and d e e p - s e a t e d o p i n i o n i n Toole County             . . .     that

defendant i s g u i l t y .         . ."      127 Mont. a t 590.

         The b i a s p r e s e n t e d i n t h e i n s t a n t c a s e d o e s n o t r e a c h

t h e l e v e l of t h a t p r e s e n t e d i n S p o t t e d Hawk and Dryrnan.                  The

a f f i d a v i t s l a c k any c o n v i n c i n g q u a l i t y t h a t t h e f e e l i n g s of

t h e members of t h e community were a r o u s e d t o t h e p o i n t where

t h e defendant could n o t receive a f a i r t r i a l .                       The examples

o f p r e j u d i c e were o b v i o u s l y g e n u i n e , b u t most of i t a p p e a r s

t o be i n t h e n a t u r e of i s o l a t e d o u t b u r s t s by p e o p l e who w e r e

connected with t h e victim.                    The news a r t i c l e s i n t h i s c a s e

a r e nDt c f t h e o u t r a g e o u s q u a l i t y p r e s e n t e d i n Dryman,

supra.

        The e v i d e n c e of p r e j u d i c e p r e s e n t e d by t h e d e f e n d a n t i s

inconclusive.            I n such c i r c u m s t a n c e s , t h e t r i a l j u d g e ' s

d i s c r e t i o n must be r e l i e d upon.           I n t h i s case t h e judge t o o k

t h e change of venue motion under advisement u n t i l t h e v o i r

d i r e e x a m i n a t i o n of t h e j u r y .     I t was n o t u n t i l a f t e r v o i r

d i r e t h a t t h e motion was d e n i e d .            From o u r r e v i e w of t h e

r e c o r d w e do n o t f i n d countywide p r e j u d i c e which would

preclude a f a i r t r i a l .           I n view of t h e c o n f l i c t i n g t e s t i m o n y

and a f f i d a v i t s and t h e D i s t r i c t C o u r t ' s o p p o r t u n i t y t o

p e r s o n a l l y o b s e r v e t h e v o i r d i r e e x a m i n a t i o n of t h e p r o s p e c -

t i v e j u r o r s , we f i n d t h a t t h e r e was no a b u s e of d i s c r e t i o n

i n denying t h e change of venue motion.

        Defendant n e x t c o n t e n d s t h e t r i a l c o u r t e r r e d i n deny-

i n g h i s c h a l l e n g e t o t h e j u r y p a n e l a s a whole and t o j u r o r
Pettigrew specifically.                   This Court has held t h a t t h e r i g h t
t o t r i a l by a n i m p a r t i a l j u r y i s a n u n q u a l i f i e d one.           State

v . Brooks ( 1 9 2 0 ) , 57 Mont. 480, 487, 188 P. 942.
     In the present case approximately sixty prospective
jurors were examined before twenty-eight positions were
filled from which the final twelve trial jurors were selected.
Twenty-nine prospective jurors were excused for cause.     The
State and defendant each used nine peremptory challenges.
Defendant alleges that these large numbers indicate the
difficulty of securing an impartial jury.   The pertinent
inquiry is, however, whether the jury as empaneled were able
to render an impartial judgment based solely upon the evi-
dence presented at trial.
     Defendant's arguments concerning the bias and partiality
of the jury amount in large part to speculation as to the
hidden pressures and prejudices of the jury members.   Defen-
dant alleges that certain jurors were closely connected with
law enforcement personnel or had some connection with the
victim.   The State correctly points out that the trial judge
allowed both parties wide latitude in examination of the
jurors and permitted individual questioning of each prospec-
tive juror in chambers.   All of the jurors who finally sat
at the trial stated under oath either that they would judge
defendant solely on the evidence presented and that they
could put aside any opinions they might have formed, or th.at
they had no opinions in the case, or that they understood a
person is presumed innocent until proven guilty.
    "In the examination of a juror to determine his
    competency the trial court is in a peculiarly
    advantageous position from observing his de-
    meanor, his expression and his manner in an-
    swering questions." State v. Simpson (1939),
    109 Mont. 198, 207, 95 P.2d 761, 764.
     In State v. Borchert (1970), 156 Mont. 315, 320, 479
P.2d 454, 457, this Court stated that a trial judge's deci-
sion as to the impartiality of a jury should not be set
a s i d e u n l e s s t h e r e i s a c l e a r a b u s e of d i s c r e t i o n .        In

 s p e a k i n g of t h e l e v e l of j u r o r p r e j u d i c e which would mandate

t h e d i s q u a l i f i c a t i o n of a j u r o r ,     t h i s Court said:

         " I t i s o n l y where t h e y form f i x e d o p i n i o n s on
         t h e g u i l t o r i n n o c e n c e o f t h e d e f e n d a n t which
         t h e y would n o t be a b l e t o l a y a s i d e and r e n d e r
         a v e r d i c t based s o l e l y on t h e e v i d e n c e p r e -
         s e n t e d i n c o u r t t h a t t h e y become d i s q u a l i f i e d
         as jurors."          G r e a t F a l l s Tribune v. D i s t r i c t
         C o u r t (19801,             Mont.         , 608 P.2d 116,
         120, 37 ~t.~e~.02,                 56
                                             0.

         A s n o t e d above, e a c h j u r o r gave a n a s s u r a n c e of impar-

tiality.         I n a d d i t i o n , t h e t r i a l judge made c a u t i o n a r y

remarks t o t h e j u r y t h a t t h e y had a d u t y t o l a y a s i d e t h e i r

o p i n i o n s and i m p r e s s i o n s .      Under t h e s e c i r c u m s t a n c e s t h e

t r i a l judge d i d n o t a b u s e h i s d i s c r e t i o n by denying d e f e n -

d a n t ' s challenge t o t h e jury panel.

         The d e f e n d a n t a s s i g n s a s e r r o r t h e D i s t r i c t C o u r t ' s

d e n i a l of t h e c h a l l e n g e f o r c a u s e of j u r o r P e t t i g r e w .        Mrs.

P e t t i g r e w was t h e d a n c i n g i n s t r u c t o r o f Donna Hurley, t h e

daughter of the victim.                       Donna t e s t i f i e d a t t r i a l .    During

v o i r d i r e examination M r s . Pettigrew t e s t i f i e d a s follows

w h i l e b e i n g q u e s t i o n e d by d e f e n s e c o u n s e l :

         "Q.     Do you t h i n k you c o u l d be a f a i r and impar-
        t i a l j u r o r i n t h i s c a s e ? A. W e l l , no, I r e a l l y
        d o n ' t t h i n k I can.

        "Q.      You c a n ' t g i v e your p o s i t i v e a s s u r a n c e t h a t
        you c o u l d g i v e M r . Bashor a f a i r t r i a l ? A.
        T h e r e ' s a q u e s t i o n a b o u t i t , s o I g u e s s m an-
                                                                          y
        s w e r i s no.

        "Q.     You c a n ' t g i v e u s your p o s i t i v e a s s u r a n c e ?
        A.     No."

The c o u r t t h e n conducted t h e f o l l o w i n g i n q u i r y :

        "Q.      You s a i d p r e v i o u s l y t o M r . Conner t h a t you
        d i d n ' t t h i n k you c o u l d be a f a i r j u r o r .   Explain
        what you mean o r what y0u.r t h o u g h t s a r e on t h a t ,
        and j u s t why you t h i n k t h i s . A.           Okay. M r .
        K a l b f l e i s c h , when h e asked m e , w a s a s k i n g i f I
        c o u l d do t h i s on t h e f a c t s , you know, of t h e
        c a s e , and I r e a l l y t h i n k I can.        The o t h e r
        lawyer was q u e s t i o n i n g on m e m o t i o n s , and
                                                    y
        t h o s e a r e two d i f f e r e n t t h i n g s .
         "Q.     Undoubtedly you w i l l be i n s t r u c t e d t h a t i f
         you were t o s e r v e a s a j u r o r i n t h i s c a s e t h e
         c a s e must be d e c i d e d upon t h e e v i d e n c e p r e s e n t e d
         i n t h e courtroom--        A.  Yes.

        "Q.       --and t h a t you a r e n o t t o d e c i d e t h i s c a s e
        on sympathy, c o n j e c t u r e , o r any o t h e r t h i n g .
        Now would you be a b l e t o f o l l o w a n i n s t r u c t i o n
        of t h a t n a t u r e ? A . Yes, I r e a l l y t h i n k I c o u l d
        b e c a u s e even though I would f e e l sympathy o r
        emotion m c o n s c i e n c e would n o t l e t me.
                       y                                             I would
        s t i l l have t o be f a i r when i t came t o c h o o s i n g .

        "Q.     You t h i n k you c o u l d be a f a i r j u r o r ?            A.
        Y e s , I think I could.

        "Q.      I g a t h e r what you a r e s a y i n g i s t h a t you
        a r e a compassionate person, b u t a f a i r person
        a l s o ? A.      Y e s .I1

        T h i s C o u r t h a s p r e v i o u s l y c o n s i d e r e d a s i m i l a r problem.

I n S t a t e v. J u h r e y ( 1 9 2 1 ) , 61 Mont. 413, 202 P . 7 6 2 , a

proposed j u r o r had s t a t e d t h a t he had a l r e a d y formed a n

o p i n i o n a b o u t t h e c a s e based on a newspaper a r t i c l e .                He

a l s o s t a t e d , however, t h a t he would b a s e h i s o p i n i o n a s t o

d e f e n d a n t ' s g u i l t upon t h e e v i d e n c e p r e s e n t e d a t t h e t r i a l .

T h i s C o u r t n o t e d t h a t d u r i n g v o i r d i r e t h i s j u r o r had     ". . .
made s t a t e m e n t s which, i f s t a n d i n g a l o n e , would i n d i c a t e a

f i x e d o p i n i o n amounting t o p r e j u d i c e . "       The C o u r t went on t o

say:

        ". . .        where t h e e v i d e n c e r e l a t i n g t o t h e q u a l i -
        f i c a t i o n s of a j u r o r i s i n c o n f l i c t , i t i s t h e
        f u n c t i o n of t h e t r i a l c o u r t t o p a s s upon t h a t
        e v i d e n c e and d e t e r m i n e t h e q u a l i f i c a t i o n of t h e
        j u r o r , and t h i s d e t e r m i n a t i o n of t h e t r i a l c o u r t
        i s f i n a l , u n l e s s i t a p p e a r s from t h e r e c o r d t h a t
        t h e r e h a s been some a b u s e of d i s c r e t i o n . "          61
        Mont. a t 4 2 1 .

        I n t h e i n s t a n t c a s e t h e j u r o r gave answers t o d e f e n s e

c o u n s e l which, i f s t a n d i n g a l o n 2 , would i n d i c a t e t h a t s h e

c o u l d n o t g i v e a f a i r o p i n i o n i n t h e case.          When q u e s t i o n e d

by t h e judge, however, M r s .              P e t t i g r e w made it clear t h a t s h e

c o u l d p u t h e r emotions a s i d e and judge t h e d e f e n d a n t f a i r l y

and s o l e l y upon t h e e v i d e n c e p r e s e n t e d a t t r i a l .         As in
Juhrey, the District Court did not abuse its discretion in
refusing the challenge for cause.
     Prior to defendant's trial, the State made a motion in
limine to prevent the introduction of expert testimony
regarding the results of a polygraph examination taken by
William Schaeffer.   The motion was granted.   Defendant
attacks the ruling on three grounds:   (1) The trial court
erred in refusing to hear defendant's offer of proof on the
polygraph; (2) the trial court erred in ruling that the
proposed testimony was inadmissible as a matter of law; and
(3) the trial court erred in refusing admission of the
particular polygraph-related testimony offered by defendant.
These three grounds will be disposed oi in the following
discussion.
     The questions and answers during the polygraph examina-
tion were :
     "Question No. 1:   1:s your last name Schaeffer?
     "Answer:           Yes.
     "Question No. 2:   Was Ozzie [defendant] looking
                        for Jim on that night?
     "Answer:           No.
     "Question No. 3:   Are you now in Great Falls?
     "Answer:           Yes.
     "Question No. 4:   Did you see the gun at any time?
     "Answer:           No.

     "Question No. 5:   Is your hair brown?
     "Answer:           Yes.
     "Question No. 6:   Did you know if Ozzie ever got
                        out of his vehicle at any time?
     "Answer:           No.
     "Question No. 7:   Are your eyes hazel?
     "Answer:           Yes.
     "Question No. 8:   Did you see Ozzie fire the gun?
     "Answer:           No.
     "Question No. 9:   Regarding this case are you
                        telling me the complete truth?
     "Answer:           Yes.
     "Question No. 10: Did Jim start the altercation?
     "Answer:           Yes.
     "Question No. 11: Are you 37 years old?
     "Answer:           Yes.
     "Question No. 12: Other than what you said did
                       Ozzie say anything about the
                       shooting?
     "Answer:           No.
     "Question No. 13: Are you covering up for Ozzie
                       in any way?
     "Answer:           NO. I'
     These answers corroborate the story which defendant
gave to the law enforcement authorities.   This testimony
could conceivably have helped defendant by showing Hurley as
the aggressor and the defendant as a victim, thereby lending
credence to the self-defense theory.
     The trial judge ruled that as a matter of lad the
testimony of the polygraph examiner was inadmissible.     If
this ruling was correct, it was not error for the District
Court to refuse to consider defendant's offer of proof or
for it to refuse to admit into evidence this particular area
of testimony and evidence.
     In State v. Hollywood (19601, 138 Mont. 561, 358 P.2d
437, the defendant had attempted to introduce polyg3:a~>h
tests in District Court by laying a foundation as to the
accuracy of the tests and the qualifications of the examiner.
The District Court refused to admit the evidence, and this
Court affirmed t h a t r u l i n g .               T h i s C o u r t ' s d e c i s i o n was

b a s e d , i n p a r t , on t h e l a c k o f r e l i a b i l i t y i n h e r e n t i n

polygraph tests,               The d e c i s i o n , however, w a s a l s o p a r t i a l l y

based on t h e f a c t t h a t t h e machine c a n n o t be cross-examined

and t h a t t h e p o l y g r a p h e x a m i n a t i o n had t a k e n p l a c e a p p r o x i -

m a t e l y f i v e and one-half           months a f t e r t h e c r i m e was coa-

aitted.         I n S t a t e v. Campbell ( 1 9 7 8 ) , 176 Mont. 525, 579
P.2d 1231, 1234, 35 S t - R e p . 733, 737, t h i s C o u r t s t a t e d :

        "The Montana r u l e i s t h a t t h e r e s u l t s o f poly-
        graph examinations a r e n o t admissible a s
        e v i d e n c e i n a c r i m i n a l t r i a l . S t a t e v . Holly-
        wood [ c i t a t i o n ] ; S t a t e v . Cor (1964) , 1 4 4 Mont.
323, 396 P.2d 86."

        I n the present case defendant argues t h a - H
                                                    t                                              and

Campbell a r e based upon t h e l a c k of r e l i a b i l i t y of p o l y g r a p h

tests a t t h e t i m e those decisions w e r e w r i t t e n .                      The t i m e

h a s now come, d e f e n d a n t a s s e r t s , when t h e c o u r t s must recog-

n i z e t h a t p o l y g r a p h e x a m i n a t i o n s have r e a c h e d t h e l e v e l of

a c c u r a c y where t h e y s h o u l d be a d m i t t e d a s e v i d e n c e .

        I n d e f e n s e of t h i s a s s e r t i o n , d e f e n d a n t h a s p r e s e n t e d

s e v e r a l s c h o l a r l y a r t i c l e s on t h e s u b j e c t .    The most p e r s u a -

s i v e of t h e s e a u t h o r i t i e s i s a 1977 t r e a t i s e e n t i t l e d " T r u t h

and Deception 2nd E d i t i o n "              ( W i l l i a m s and W i l k i n s Company,

1977).       I n t h i s t r e a t i s e t h e a u t h o r s r e v e r s e t h e i r long-

s t a n d i n g o p p o s i t i o n t o t h e i n t r o d u c t i o n of p o l y g r a p h r e s u l t s

i n t o e v i d e n c e and s t a t e t h a t such e v i d e n c e s h o u l d now b e

allowed s u b j e c t t o c e r t a i n conditions.                  For a f u l l d i s c u s -

s i o n of t h e s c i e n t i f i c r e s p e c t a b i l i t y of p o l y g r a p h r e s u l t s ,

see S t a t e v. S t a n i s l a w s k i ( 1 9 7 4 ) , 62 Wis. 2d 730, 216 N.W.2d
8.

        As noted in the S t a n i s l a w s k i c a s e , s e v e r a l j u r i s d i c -

t i o n s have a l l o w e d p o l y g r a p h r e s u l t s i n t o e v i d e n c e under

varying circumstances.                   Two c a s e s a r e r e p r e s e n t a t i v e of t h e
circumstances under which courts have allowed this type of
evidence.     In United States v. Ridling (D.C. Mich. 1972),
350 F. Supp. 90, which involved a perjury charge, the court
said,    ". . .   polygraph evidence would be a valuable aid in
connection with determining the kinds of issues involved in
this case    . . .", i.e.,   was the defendant telling the truth
when he made the statements that were alleged to be the
basis of the perjury charge?       "A perjury case is based on
'willfully' or 'knowingly' giving false evidence.          The
experts all agree that the polygraph examination is aimed
exactly at this aspect of truth." 350 F. Supp. at 93.       As a
result, the court allowed polygraph evidence to be intro-
duced into evidence.       In State v. Dorsey (Ct. App. 1975), 87
N.M. 323, 532 P.2d 912, aff'd, State v. Dorsey (1975), 88
N.M. 184, 539 P.2d 204, the trial court had refused to allow
into evidence the results of the defendant's polygraph
examination.       The results tended to bolster the defendant's
story that the victim had provoked the fight and that the
defendant had killed the victim in self-defense.         The New
Mexico Court of Appeals reversed, saying that the results
were admissible under a due process rationale.       The court
in Dorsey said that the examination results were admissible
because they were reliable and critical to the defendant's
case.     "[Tlhe defense case came down to the credibility of
defendant."       The Dorsey decision was followed in State v.
Shaw (Ct. App. 1977), 90 N.M. 540, 565 P.2d 1057.
        In the present case the District Court refused the
polygraph evidence as a matter of law.      Apparently the judge

had the mistaken belief that the examination was of the
defendant rather than of the witness Schaeffer.          Regardless
of this mistake, however, we decline to overrule Hollywood
and Campbell.       We also decline to follow the rationale
expressed by the New Mexico court in Dorsey.
        We believe that the better rationale is expressed in
United States v. Alexander (8th Cir. 1975), 526 F.2d 161.
Alexander contains an in depth discussion of the science of
polygraph and why the results should not be allowed into
evidence, viz., the scientific unreliability of the process.
The Eighth Circuit Court, however, went on to point out an
even larger problem in allowing such evidence before the
jury.    It said:
        ". .
          . in many cases where polygraph evidence is
     admitted, a single person, the polygraphist, will
     give testimony which will often be the determina-
     tive factor as to the guilt or innocence of a
     defendant in a jury-tried case. This would de-
     prive the defendant of the common sense and
     collective judgment of his peers, derived after
     weighing facts and considering the credibility
     of witnesses, which has been the hallmark of the
     jury tradition." 525 F.2d at 168.
The court noted that other forms of scientific evidence may
be allowed into evidence under Federal Evidence Rule 702
which is identical to Rule 702, Mont.R.Evid.      Both rules
state:
     "If scientific, technical, or other specialized
     knowledge will assist the trier of fact to under-
     stand the evidence or to determine a fact in is-
     sue, a witness qualified as an expert by knowledge,
     skill, experience, training, or education, may
     testify thereto in the form of an opinion or
     otherwise. "
     The court in Alexander noted, however, that there is a
profound difference between polygraph results and most other
types of scientific evidence which are admissible, such as
fingerprint comparisons or handwriting analysis.      These

types of scientific evidence are
        ". .
        . elicited solely for the purpose of iden-
     tifying either an individual or an object al-
     legedly involved in the perpetration of a
     criminal act. These scientific tests do not
     purport to indicate with any degree of conclu-
     siveness that the defendant who is so identi-
     fied or connected with the object actually
     committed the crime. The jury, after receiving
     such expert testimony, has the additional re-
     sponsibility of reviewing other facts which
     tend to prove or disprove defendant's connec-
     tion with the crime and, if participation is
     shown, the jury may further be required to as-
     certain the defendant's mental state at the time
     of the crime in appropriate cases.
     "The role of the jury after a polygraphist has
     testified that the results of a polygraph exam-
     ination show that the defendant's denial of
     participation in the crime was fabricated is
     much more circumscribed. If the expert testimony
     is believed by the jury, a quilty verdict is usu-
     ally mandated. The polygraphist's testimony
     often is not limited to mere identification or
     any other limited aspect of defendant's possible
     participation in the criminal act. Through the
     testimony of the polygraph expert relating to
     whether the defendant was being truthful in his
     responses concerning participation in the crime,
     the expert is thus proffering his opinion based
     on scientific evidence bearing upon the sole
     issue reserved for the jury--is the defendant
     innocent or guilty?" 526 F.2d at 169.
     The same rationale applies to Schaeffer's polygraph
results.   Rule 702 allows expert opinion to be introduced at
trial if specialized knowledge will assist the trier of fact
to understand the evidence or to determine a fact in issue.
Defendant contends that Schaeffer's polygraph results will
help establish a defense of sslf-defense.    We disagree.

    The only thing that Schaeffer's polygraph results can
accomplish in this regard is to establish Schaeffer's under-
standing of the defendant's motives.   This is not a fact in

issue in this case.   Schaeffer's credibility in understand-

ing the defendant's motive is not the type of evidence which
needs to be explained by an expert witness.
     The only facts in issue here were defendant's acts and
intentions on the night Hurley was killed.    The opinion of

the polygraph operator does not fall within the scope of
Rule 702 because this expert would not be assisting the jury
to understand a fact in issue.     Schaeffer was allowed to
testify fully at trial to every item that he testified to
during the polygraph examination.    The jury was able to
determine for themselves whether this testimony was credible.
The polygraph expert in this case would be directly invading
the province of the jury if he had been allowed to offer his
opinion as to whether Schaeffer had been telling the truth.
Schaeffer's credibility was not a fact in issue.    It is
distinctly the jury's province to determine when a witness
is being truthful or untruthful.    For these reasoris it was
not error for the District Court to grant the State's motion
and rule as a matter of law that the evidence was inadmis-
sible.
     Defendant next argues that his conviction must be
reversed because of certain statements that the special
prosecutor made in his closing argument to the jury.    The
gist of these statements was to discredit defendant's claims
that he acted in self-defense and that Hurley was the aggressor.
The language used by the special prosecutor in the closing
argument was as follows:
    "Bill Schaeffer thought they were just going
    there to beat him up a little. And you can
    tell by the way he sat on the stand and testi-
    fied that it wouldn't take him long to com-
    pletely annihilate more than two or three
    people. So he knew they were going over there
    for a fight. That's why he came into town.
    But he didn't know the defendant was going to
    shoot Hurley. He never had any idea about
    that. But he was out in front of the Blazer,
    and he was jumping and hollering around like
    a wild maniac with his Kung Fu. While he was
    out there the dome light of the Blazer came
    on. (Counsel taking exhibit gun in hand.)
    The defendant reaches down into the console,
    withdraws his weapon out of the holster--
    because this is the time--this is the time
    he has finally chosen after all of these
    months of trailing, surveilling, calling--
    this is the time. And he cocks it, (Counsel
    cocking gun) and he looks in there to make
     sure there's a shell. That's why the dome
     light is on. That's why Bill Schaeffer never
     saw the gun. And he shoots. (Counsel pulling
     trigger.) He shot James Hurley before Hurley
     ever even got a chance to grab him."
Defendant notes that these statements are contrary to Schaeffer's
answers during the polygraph examination.     Because the State
was aware of the polygraph results, defendant argues, the
State should not be allowed to present a version of the
facts that is contrary to those results.    In other words,
the prosecution should not take unfair advantage of the
District Court's exclusionary rulings.
     Section 46-16-401(6), MCA, allows an attorney to com-
ment upon the evidence of the case.   An attorney may argue
and draw reasonable inferences from evidence so long as
there are facts to support such statements. State v. Moore
(1975), 112 Ariz. 271, 540 P.2d 1252, 1256.    The State, in
the present case, presented evidence to support the prose-
cution's version of the homicide.   There was evidence that
defendant knew Hurley was in the bar, that defendant and
Schaeffer attracted Hurley's attention outside of the bar,
that Schaeffer had been standing outside defendant's vehicle
prior to the time Hurley approached defendant, and of the
defendant's prior relationship with Marian Irgens and Hurley.
Given this evidence, the closing remarks did not exceed the
bounds of comment and reasonable inference which may be made
upon the evidence by an attorney.
     Once again we note that the defense was allowed to put
on their evidence.   In particular Schaeffer was allowed to
testify at trial as to every fact which was asked about
during the polygraph examination.   Defense counsel was

allowed to comment on this evidence and put forward, to the
jury, defendant's version of the circumstances surrounding
Hurley's death.               The S t a t e d i d n o t v i o l a t e any c o n s t i t u -
t i o n a l o r s t a t u t o r y p r o v i s i o n s by making t h e c l o s i n g a r g u -
ment q u o t e d above.

        Defendant n e x t c o n t e n d s t h a t t h e t r i a l c o u r t e r r e d i n

a d m i t t i n g i n t o e v i d e n c e a c t s and s t a t e m e n t s of t h e d e f e n d a n t

which o c c u r r e d p r i o r t o t h e s h o o t i n g .         T h i s e v i d e n c e , which

w a s i n t r o d u c e d by t h e S t a t e , was t o t h e e f f e c t t h a t d e f e n -
d a n t and Marian I r g e n s had had a r o m a n t i c r e l a t i o n s h i p and

t h a t t h i s r e l a t i o n s h i p had s u b s e q u e n t l y d e t e r i o r a t e d .   This

r e s u l t e d , according t o t h e S t a t e ' s testimony, i n i l l - f e e l i n g s

on t h e d e f e n d a n t ' s p a r t toward Marian I r g e n s and James

H u r l e y , when t h e s e two began s e e i n g e a c h o t h e r s o c i a l l y .
T h i s t e s t i m o n y i n d i c a t e d t h a t d e f e n d a n t was k e e p i n g Marian
I r g e n s and Hurley under s u r v e i l l a n c e , t h a t d e f e n d a n t made

phone c a l l s t o I r g e n s and t o t h e Hurley h o u s e h o l d , and t h a t

d e f e n d a n t made t h r e a t e n i n g s t a t e m e n t s t o and a b o u t I r g e n s .

        Defendant made a motion i n l i m i n e t o e x c l u d e any t h r e a t s

t h a t r e l a t e d t o p e r s o n s o t h e r t h a n James Hurley.                 The t r i a l

judge r u l e d t h a t t h e t h r e a t s made d i r e c t l y t o Marian I r g e n s
w e r e n o t t o b e mentioned b u t t h a t s t a t e m e n t s made a b o u t h e r
t o o t h e r p e o p l e were a d m i s s i b l e .

        Defendant p o i n t s t o t h r e e i n s t a n c e s o f t e s t i m o n y i n
t h i s regard.         (1) Marian I r g e n s w a s a l l o w e d t o t e s t i f y as

follows:

        "Q.  The d e f e n d a n t s a i d t o you, 'When you have
        a problem you e l i m i n a t e i t ? ' A . R i g h t .

        "Q.      And you f e l t t h a t you w e r e h i s problem?
        A.     I f e l t t h a t , yes, a t t h e time."

         ( 2 ) I r g e n s was a l l o w e d t o t e s t i f y t h a t " H e [ t h e defen-

d a n t ] s a i d h e w a s g o i n g t o r u i n m name i n Toole County
                                                   y                                             .      ."
Thj-s t e s t i m o n y was a d m i t t e d i n e v i d e n c e d e s p i t e t h e f a c t
t h a t t h e t r i a l judge had s p e c i f i c a l l y r u l e d t h a t Marian

Irgens could n o t t e s t i f y a s t o t h i s f a c t .

         ( 3 ) D e i d r a Merritt w a s c a l l e d t o t h e s t a n d and t e s t i -
f i e d t h a t t h e f o l l o w i n g c o n v e r s a t i o n took p l a c e on August



         "Q.     ...         Who came i n ? A . O z z i e Bashor. H e
        came i n and s a t down n e x t t o m e and bought a
        drink.    ..         Then h e proceeded t o s a y , 'You know,
        I c a u g h t Marian and J i m Hurley i n bed l a s t n i g h t
        a t f i v e o ' c l o c k i n t h e morning.'           Then h e s a i d ,
         ' S h e ' s t o o goddam o l d a g i r l t o b e s c r e w i n g
        around u n t i l f i v e o ' c l o c k i n t h e morning w i t h
        some young guy l i k e J i m . '             I s a i d , ' W e l l , under
        t h e c i r c u m s t a n c e s , you and Marian a r e n ' t m a r r i e d
        and s o you have no c o n t r o l of t h e s i t u a t i o n and
        s h e c a n do a n y t h i n g s h e p l e a s e s . '   He said,
         ' W e l l , s h e ' s n o t h i n g b u t a goddam whore.           I'm
        g o i n g t o make h e r pay f o r t h i s . '          I s a i d , 'How
        a r e you g o i n g t o do t h a t ? ' and h e s a i d , ' I
        d o n ' t know, b u t I ' m g o i n g t o make h e r pay, and
        I ' m g o i n g t o h u r t h e r a s bad as s h e ' s h u r t m e ,
        and s h e ' s n o t h i n g b u t a f u c k i n g whore.'           . . ."
        Rule 402, Mont.R,Evid.,                 states i n p a r t t h a t r e l e v a n t
evidence i s admissible, while i r r e l e v a n t evidence i s not.

Rule 401, Mont.R.Evid.,                 d e f i n e s r e l e v a n t e v i d e n c e as   ". . .
e v i d e n c e h a v i n g any tendency t o make t h e e x i s t e n c e of any

f a c t t h a t i s of consequence t o t h e d e t e r m i n a t i o n o f t h e

a c t i o n more p r o b a b l e o r l e s s p r o b a b l e t h a n it would be

w i t h o u t t h e evidence."          I n t h e i n s t a n t c a s e t h e S t a t e had t o

p r o v e t h a t d e f e n d a n t p u r p o s e l y o r knowingly c a u s e d t h e d e a t h

of James Hurley.              S e c t i o n 45-5-102 (1)( a ) , MCA.             Consequently,

e v i d e n c e of t h e d e f e n d a n t ' s i n t e n t i n t h i s c a s e i s r e l e v a n t .
        I n S t a t e v. F i n e ( 1 9 3 1 ) , 90 Mont. 311, 2 P.2d 1016,

t h i s Court said:
        "The j u r y w a s e n t i t l e d t o know t h e r e l a t i o n s of
        t h e p a r t i e s , - - t o b e g i v e n i n f o r m a t i o n of t h e con-
        d i t i o n s which l e d up t o t h e homicide. The de-
        fendant alleged t h a t he s h o t i n self-defense.
        I t w a s p e r m i s s i b l e f o r t h e s t a t e t o show, i f i t
        c o u l d , t h a t h e had a n o t h e r m o t i v e t h a n s e l f -
        protection.         ..        It is familiar l a w t h a t the
        emotion of j e a l o u s y may l e a d t o a d e s i r e t o
        kill.      . .    The m o t i v e t o k i l l may s p r i n g a s
        c e r t a i n l y from a f i x e d i n t e n t i o n t o p o s s e s s
        t h e o b j e c t o f o n e ' s a f f e c t i o n s , a s from a f e a r
        o f l o s s of t h a t a l r e a d y p o s s e s s e d . "   90 Mont.
        a t 314, 2 P.2d a t 1017.

        Similarly, i n t h e i n s t a n t case the defendant alleged

t h a t he s h o t i n s e l f - d e f e n s e .      The r e l a t i o n s h i p between t h e

d e f e n d a n t and Marian I r g e n s was r e l e v a n t t o show i n t e n t .

Consequently, it w a s admissible.

        Defendant f u r t h e r a r g u e s t h a t t h e t h r e a t s made a g a i n s t

Marian I r g e n s were i r r e l e v a n t because t h e y were n o t d i r e c t e d

a t Hurley, t h e victim.               A s a general r u l e ,        threats against

persons o t h e r than t h e victim a r e n o t admissible.                         "However,

where t h e c i r c u m s t a n c e s a r e such t h a t t h e t h r e a t , a l t h o u g h

made t o a t h i r d p e r s o n , t e n d s t o show h o s t i l i t y toward t h e

deceased, i t i s relevant.                  ThusI it may be shown t h a t t h e

a c c u s e d made a t h r e a t t o a woman w i t h whom b o t h t h e a c c u s e d

and t h e d e c e a s e d w e r e i n t i m a t e .    . ."     1 Wharton's C r i m i n a l

Evidence 5204 ( 1 3 t h Ed. 1 9 7 2 ) .

        "Evidence of o t h e r c r i m e s , wrongs, o r a c t s i s
        n o t a d m i s s i b l e t o p r o v e t h e c h a r a c t e r of a p e r -
        son i n o r d e r t o show t h a t he a c t e d i n c o n f o r m i t y
        therewith.           I t may, however, be a d m i s s i b l e f o r
        o t h e r p u r p o s e s , such a s proof of m o t i v e         . . .
        [or] i n t e n t    . . ."        Rule 4 0 4 ( b ) , Mont.R.Evid.

        I n S t a t e v. Eaton (Me. 1 9 7 3 ) , 309 A.2d 334, t h e Maine

court said:

        " P r e v i o u s t h r e a t s made and a s s a u l t s committed by
        t h e d e f e n d a n t a r e a d m i s s i b l e i n e v i d e n c e where
        t h e r e i s a c l o s e l o g i c a l connection with t h e
        c r i m e c h a r g e d i n t h e i n d i c t m e n t s u c h a s shedding
        l i g h t upon t h e m o t i v e o r i n t e n t of t h e d e f e n d a n t
        o r where s u c h e v i d e n c e forms p a r t of a s i n g l e
        c h a i n of f a c t s s o i n t i m a t e l y c o n n e c t e d t h a t t h e
        whole must be c o n s i d e r e d i n o r d e r t o i n t e r p r e t
        its several parts."                309 A.2d a t 338-39.

        The s a m e o b s e r v a t i o n s a p p l y i n t h e p r e s e n t c a s e .   The

t h r e a t s made t o Marian I r g e n s i n d i c a t e t h a t d e f e n d a n t was

v e r y u p s e t a b o u t t h e r e l a t i o n s h i p between Hurley and I r g e n s .
This bears on defendant's intent or motive for the shooting.
As such, it is relevant and admissible.
     Defendant contends that even if this evidence was
relevant, it should have been excluded because its probative
value was substantially outweighed by the danger of unfair
prejudice.    Rule 403, Mont.R.Evid.    We disagree.
     The State was required to prove intent.      It was impor-
tant, therefore, to show that defendant had harbored strong
feelings of resentment against Marian Irgens and Hurley and
that this feeling manifested itself in a pattern of harass-
ment, threatening statements and belligerent actions.      This
showing was especially necessary to counter defendant's
contention that he was the victim of an unprovoked attack.
Thus, the challenged testimony was crucial to prove defen-
dant's mental state at the time of the shooting, and as a
result, the probative value outweighed its prejudicial
effect.
     Defendant next contends that the trial court failed to
fairly and fully instruct the jury on the law of self-
defense.   Under this specification of error defendant
directs our attention to several of his proposed instruc-
tions which the trial court refused to give.     Defendant also
directs our attention to several of the State's proposed
instructions concerning the law of self-defense which the
trial court did give to the jury.      These will be considered

separately.
     Defendant's Proposed Instruction No. 15 states:
    "You are instructed that 'serious bodily injury'
    means bodily injury which creates a substantial
    risk of death or which causes serious permanent
    disfigurement or protracted loss or impairment
    of the function or process of any bodily member
    or organ. "
T h i s proposed i n s t r u c t i o n i s t a k e n from s e c t i o n 45-2-101(53),

MCA.       The S t a t e o b j e c t e d t o t h i s i n s t r u c t i o n a s f o l l o w s :

         "We o b j e c t t o D e f e n d a n t ' s Proposed No. 1 5 . T h i s
         i s not a proper i n s t r u c t i o n f o r a self-defense
         case.        I t i s n o t a p p l i c a b l e t o t h e d e f i n i t i o n of
         serious bodily injury.                   I t i s meant f o r t h e
         s t a t u t e on a g g r a v a t e d a s s a u l t . The e n t i r e d e f i n i -
         t i o n s i n t h e j u s t i f i a b l e u s e of f o r c e s e c t i o n of
         t h e code and a l l t h r o u g h t h e comment r e f e r t o
         s e r i o u s b o d i l y harm and n o t s e r i o u s b o d i l y i n j u r y
         o r d e a t h and s e r i o u s b o d i l y harm.        This i s n ' t
         a proper i n s t r u c t i o n . "

The t r i a l c o u r t r e f u s e d t h e i n s t r u c t i o n .

         The j u r y w a s g i v e n a n i n s t r u c t i o n which was v i r t u a l l y

i d e n t i c a l t o Montana's s t a t u t e on s e l f - d e f e n s e .          S e c t i o n 45-

3-102,      MCA.       T h i s s t a t u t e s a y s , i n p a r t , t h a t a p e r s o n may

u s e deadly f o r c e t o p r o t e c t himself t o prevent "                    ...
s e r i o u s b o d i l y harm t o h i m s e l f         . . ."     The term " s e r i o u s

b o d i l y harm" i s n o t d e f i n e d i n Montana's C r i m i n a l Code.

        During t r i a l t h e d e f e n s e i n t r o d u c e d t e s t i m o n y which

showed t h a t t h e d e f e n d a n t had had a r e c e n t e y e o p e r a t i o n and

t h a t a blow t o t h e head c o u l d c a u s e t h e l o s s of v i s i o n i n

t h a t eye.       According t o d e f e n d a n t , t h e r e f u s a l t o g i v e t h e

d e f i n i t i o n of " s e r i o u s b o d i l y i n j u r y " a s a n i n s t r u c t i o n

d e n i e d him t h e a b i l i t y t o f u l l y p r e s e n t h i s s e l f - d e f e n s e

theory t o t h e jury.

        I n S t a t e v . Freeman ( 1 9 7 9 ) ,           - Mon t . - 599 P.2d
                                                                     ,
368, 36 St.Rep.             1622, t h e d e f e n d a n t had p l e a d e d s e l f - d e f e n s e

and t h e t r i a l c o u r t gave b o t h t h e s t a t u t o r y d e f i n i t i o n of

s e l f - d e f e n s e and " s e r i o u s b o d i l y i n j u r y . "   This Court held

t h a t t h e j u r y had been a d e q u a t e l y i n s t r u c t e d on t h i s - p o i n t .

T h i s C o u r t , however, d i d n o t h o l d i n Freeman t h a t t h e " s e r i -

o u s b o d i l y i n j u r y " d e f i n i t i o n had t o be g i v e n t o t h e j u r y .

R a t h e r , t h e t e s t i s whether          " I .   ..    t h e i n s t r u c t i o n s given

on j u s t i f i a b l e f o r c e gave t h e d e f e n d a n t ample o p p o r t u n i t y t o
expound t o t h e j u r y i n argument h i s t h e o r y w i t h r e s p e c t t o

t h e u s e of f o r c e a s s e l f - d e f e n s e a g a i n s t a n u n l a w f u l a c t . ' "

Freeman, 5 9 9 P.2d a t 373, 36 St.Rep.                         a t 1628.

         I n t h e p r e s e n t c a s e d e f e n d a n t was a b l e t o p r e s e n t h i s

e v i d e n c e t o t h e j u r y c o n c e r n i n g t h e c o n d i t i o n of h i s e y e .

He was p e r m i t t e d t o a r g u e t h a t H u r l e y ' s a c t i o n s t h r e a t e n e d

s e r i o u s b o d i l y harm.       The j u r y w a s f r e e t o c o n s i d e r whether

t h e f e a r of t h e l o s s of a n e y e c o u l d be c o n s i d e r e d as s e r i -

o u s b o d i l y harm.        I n s h o r t , d e f e n d a n t had ample o p p o r t u n i t y

t o p r e s e n t t o t h e j u r y h i s t h e o r y of s e l f - d e f e n s e .        The

r e f u s a l by t h e t r i a l c o u r t t o g i v e Proposed I n s t r u c t i o n No.

1 5 d i d n o t p r e v e n t d e f e n d a n t from f u l l y p r e s e n t i n g h i s c a s e .

Consequently, t h i s r e f u s a l d i d n o t c o n s t i t u t e e r r o r .

        A f t e r t h e t r i a l c o u r t r e f u s e d t h e Proposed I n s t r u c t i o n

No. 1 5 , d e f e n d a n t o f f e r e d Proposed I n s t r u c t i o n No. 15-A,

which s u b s t i t u t e d t h e word "harm" f o r " i n j u r y " i n Proposed

I n s t r u c t i o n No. 15.       The S t a t e o b j e c t e d t o t h i s i n s t r u c t i o n ,

a s follows:

        "No. W would have t h e same o b j e c t i o n , Your
                      e
        Honor.          The e n t i r e code i s p h r a s e d i n t e r m s of
        s e r i o u s b o d i l y harm, and t h e comments v e r y
        c l e a r l y s a y s p e c i f i c a l l y whether o r n o t some-
        t h i n g i s s e r i o u s b o d i l y harm i s a q u e s t i o n f o r
        t h e j u r y , and t h i s would be a comment on t h e
        e v i d e n c e by d e f i n i n g what i s o r i s n o t s e r i o u s
        b o d i l y harm."

The i n s t r u c t i o n was c o r r e c t l y r e f u s e d by t h e t r i a l c o u r t .

" S e r i o u s b o d i l y harm" i s n o t d e f i n e d by s t a t u t e and d o e s n o t

n e c e s s a r i l y e q u a t e w i t h t h e s t a t u t o r y d e f i n i t i o n of " s e r i o u s

bodily injury."              There i s no i n d i c a t i o n t h a t t h e l e g i s l a t u r e

i n t e n d e d t o i n t e g r a t e t h e d e f i n i t i o n of " s e r i o u s b o d i l y

i n j u r y " i n t o t h e s e l f -defense s t a t u t e .         "We must presume t h e

l e g i s l a t u r e knew what i t was d o i n g and was c o g n i z a n t of t h e

s t a t u t e s of Montana a s t h e n e n a c t e d . "           Dept. of Revenue v .
B.N.     Inc.     ( 1 9 7 6 ) , 169 Mont. 202, 211, 545 P.2d 1083, 1088.

As a result,           i t was n o t e r r o r t o r e f u s e d e f e n d a n t ' s Proposed

I n s t r u c t i o n No. 15-A.

         Defendant asserts t h a t t h e t r i a l c o u r t committed r e v e r s i -

b l e e r r o r by r e f u s i n g t o g i v e d e f e n d a n t ' s Proposed I n s t r u c -

t i o n No. 1 7 , which r e a d :

        "You a r e i n s t r u c t e d t h a t ' f o r c i b l e f e l o n y ' means
        any f e l o n y which i n v o l v e s t h e u s e o r t h r e a t of
        p h y s i c a l f o r c e o r v i o l e n c e a g a i n s t any i n d i v i -
        dual. "

T h i s proposed i n s t r u c t i o n was t a k e n from s e c t i o n 45-2-

1 0 1 ( 1 6 ) , MCA.     The S t a t e o b j e c t e d t o t h i s i n s t r u c t i o n s t a t -

i n g , "We w i l l o b j e c t t o No. 17 b e c a u s e t h e r e i s no e v i d e n c e

i n t h i s c a s e of a f e l o n y of any k i n d , much l e s s a f o r c i b l e

felony.     "
        A s n o t e d above, t h e j u r y was g i v e n a n i n s t r u c t i o n on

s e l f - d e f e n s e which was t a k e n from s e c t i o n 45-3-102,                MCA.

The s t a t u t e and t h e i n s t r u c t i o n u s e t h e t e r m " f o r c i b l e

felony."

        I n Freeman, s u p r a , t h e d e f i n i t i o n of " f o r c i b l e f e l o n y "

was g i v e n , b u t , once a g a i n , t h i s C o u r t d i d n o t h o l d t h a t a

D i s t r i c t C o u r t must g i v e a d e f i n i t i o n of e v e r y t e r m i n c l u d e d

i n an applicable s t a t u t e .            By n e c e s s i t y , e a c h c a s e must be

c o n s i d e r e d on i t s own f a c t s a s t o whether t h e j u r y h a s been

a d e q u a t e l y i n s t r u c t e d on e v e r y t h e o r y h a v i n g s u p p o r t i n t h e

evidence presented.                When t h e d e f i n i t i o n of " f o r c i b l e f e l o n y "

i s considered it i s apparent t h a t t h e t r i a l c o u r t d i d n o t

err i n not including i t i n the instructions.                               The d e f i n i t i o n

adds nothing t o t h e t e r m being defined.                        The l a c k of t h i s

i n s t r u c t i o n c o u l d n o t p r e v e n t t h e d e f e n d a n t from f u l l y

presenting h i s case t o t h e jury.

        Defendant c l a i m s e r r o r i n r e f u s i n g t o g i v e d e f e n d a n t ' s
Proposed I n s t r u c t i o n Nos. 16 and 18.                     D e f e n d a n t ' s Proposed

I n s t r u c t i o n No. 16 r e a d :

         "You a r e i n s t r u c t e d t h a t ' o c c u p i e d s t r u c t u r e '
         means any b u i l d i n g , v e h i c l e , o r o t h e r p l a c e
         s u i t e d f o r human occupancy o r n i g h t l o d g i n g of
         p e r s o n s o r f o r c a r r y i n g on b u s i n e s s whether o r
         n o t a person i s a c t u a l l y present.               Each u n i t of
         a b u i l d i n g c o n s i s t i n g of two o r more u n i t s
         s e p a r a t e l y secured o r occupied i s a s e p a r a t e
         occupied s t r u c t u r e . "

T h i s proposed i n s t r u c t i o n w a s t a k e n from s e c t i o n 45-2-

1 0 1 ( 3 4 ) , MCA.      D e f e n d a n t ' s Proposed I n s t r u c t i o n No. 1 8

b a s i c a l l y c o n s i s t e d of t h e s t a t u t o r y e x p l a n a t i o n of t h e l a w

of d e f e n s e of a n o c c u p i e d s t r u c t u r e .        S e c t i o n 45-3-103,        MCA.

        The t r i a l c o u r t w a s c o r r e c t i n r e f u s i n g t h e s e i n s t r u c -

tions.        Defendant a r g u e s t h a t i t was e r r o r t o r e f u s e s u c h

i n s t r u c t i o n s b e c a u s e t h e d e f i n i t i o n of " o c c u p i e d s t r u c t u r e "

i n c l u d e s t h e word " v e h i c l e . "       Defendant w a s s i t t i n g i n a

C h e v r o l e t B l a z e r when h e s h o t Hurley.              There i s no e v i d e n c e

p r e s e n t e d t h a t t h e v e h i c l e was equipped f o r human occupancy

o r n i g h t lodging.

        From a r e a d i n g of t h e d e f i n i t i o n of " o c c u p i e d s t r u c t u r e "

i t i s c l e a r t h a t a v e h i c l e , such a s d e f e n d a n t ' s , i s n o t

intended.          The s t r u c t u r e must be " s u i t a b l e f o r human occu-

pancy o r n i g h t l o d g i n g of p e r s o n s o r f o r c a r r y i n g on b u s i n e s s

. . ."       A d e f e n d a n t i s e n t i t l e d t o an i n s t r u c t i o n h a v i n g

support i n t h e evidence presented.                          S t a t e v. Quinlan (1929),

84 Mont. 364, 372, 275 P. 750, 753.                              He is not entitled to

a n i n s t r u c t i o n h a v i n g no s u p p o r t i n t h e e v i d e n c e .

        Defendant n e x t c o n t e n d s t h a t t h e t r i a l c o u r t e r r e d i n

g i v i n g s e v e r a l i n s t r u c t i o n s which d e f i n e d s e l f - d e f e n s e .     The

i n s t r u c t i o n s i n v o l v e d a r e Nos.    24,    26 and 28.           Defendant

argues t h a t t h e s e i n s t r u c t i o n s do n o t c l e a r l y express t h e

p r o p o s i t i o n t h a t a person has t h e r i g h t t o defend himself
a g a i n s t what he r e a s o n a b l y b e l i e v e s t o be a t h r e a t of d e a t h

o r s e r i o u s b o d i l y harm even though t h e d a n g e r i s n o t r e a l .

S e c t i o n 45-3-102,       MCA,    uses t h e t e r m "reasonably believes."

        The c o u r t ' s I n s t r u c t i o n No. 24 r e a d s :

        "You a r e i n s t r u c t e d t h a t b e f o r e t h e d e f e n d a n t
        c a n a v a i l h i m s e l f of t h e r i g h t of s e l f - d e f e n s e ,
        i t must a p p e a r t o him, a c t i n g a s a r e a s o n a b l e
        p e r s o n , t h a t a t t h e t i m e of t h e k i l l i n g t h e
        d a n g e r w a s a p p a r e n t l y s o u r g e n t and p r e s s i n g
        t h a t i n o r d e r t o s a v e h i s own l i f e , o r t o p r e -
        v e n t h i s r e c e i v i n g s e r i o u s b o d i l y harm, t h e
        k i l l i n g was a b s o l u t e l y n e c e s s a r y . "

        The c o u r t ' s I n s t r u c t i o n No. 2 8 r e a d s :

        " I n o r d e r t o j u s t i f y t h e u s e of f o r c e l i k e l y t o
       c a u s e d e a t h o r s e r i o u s b o d i l y harm ( o f t e n
       c a l l e d d e a d l y f o r c e ) , i t must a p p e a r t o t h e
       Defendant t h a t t h e d a n g e r w a s s o u r g e n t t h a t ,
       i n o r d e r t o s a v e h i s own l i f e , o r t o s a v e him-
       s e l f from s e r i o u s b o d i l y harm, t h e u s e of such
       d e a d l y f o r c e was a b s o l u t e l y n e c e s s a r y . And i t
       must f u r t h e r a p p e a r t h a t t h e d e c e a s e d was t h e
       a s s a i l a n t . A b a r e f e a r of t h e commission of
       t h e o f f e n s e , t o p r e v e n t which t h e Defendant
       used a d e a d l y weapon, i s n o t s u f f i c i e n t t o
       j u s t i f y i t ; b u t t h e c i r c u m s t a n c e s must be s u f -
       f i c i e n t t o e x c i t e t h e f e a r s of a r e a s o n a b l e
       man, and t h e Defendant must have a c t e d under
       t h e i n f l u e n c e of such f e a r s a l o n e .         It i s not
       n e c e s s a r y , however, t o j u s t i f y t h e u s e o f a
       d e a d l y weapon t h a t t h e danger be a c t u a l .             It
       i s enough t o be a n a p p a r e n t d a n g e r ; s u c h an
       a p p e a r a n c e a s would i n d u c e a r e a s o n a b l e p e r -
       son t o b e l i e v e he was i n danger of s e r i o u s
       b o d i l y harm. Upon s u c h a p p e a r a n c e a p a r t y may
       a c t w i t h s a f e t y , nor w i l l h e be h e l d a c c o u n t -
       a b l e though i t would a f t e r w a r d a p p e a r t h a t t h e
       i n d i c a t i o n s upon which he a c t e d w e r e wholly f a l -
       l a c i o u s , and t h a t he was i n no a c t u a l p e r i l .
       The r u l e i n s u c h c a s e i s t h i s :

       "What would a r e a s o n a b l e person--a p e r s o n of
       o r d i n a r y c a u t i o n , judgment and o b s e r v a t i o n - -
       i n t h e p o s i t i o n of t h e Defendant, s e e i n g what
       he s a w , knowing what h e knew, suppose from t h i s
       s i t u a t i o n and t h e s e s u r r o u n d i n g s ? I f such r e a -
       s o n a b l e p e r s o n s o p l a c e d would have been j u s t i -
       f i e d i n b e l i e v i n g h i m s e l f i n imminent d a n g e r ,
       t h e n t h e Defendant would be j u s t i f i e d i n be-
       l i e v i n g himself i n s u c h p e r i l and a c t i n g upon
       such appearances."

        D e f e n d a n t ' s o b j e c t i o n t o b o t h of t h e s e i n s t r u c t i o n s was

t o t h e e f f e c t t h a t t h e y w e r e i n c o r r e c t s t a t e m e n t s of t h e
law.      A r e v i e w of     t h e s e two i n s t r u c t i o n s i n d i c a t e s t h a t i t

was made a b s o l u t e l y c l e a r t o t h e j u r y t h a t t h e danger need

n o t be a c t u a l , i t need o n l y be what a r e a s o n a b l e p e r s o n

would p e r c e i v e a s b e i n g a t h r e a t t o t h e p e r s o n ' s l i f e o r a

t h r e a t of s e r i o u s b o d i l y harm.         The i n s t r u c t i o n s were c o r -

r e c t l y given.

         I n s t r u c t i o n No. 26, which was g i v e n t o t h e j u r y , r e a d s :

        "You a r e i n s t r u c t e d t h a t i f you b e l i e v e from
        t h e e v i d e n c e t h a t t h e d e f e n d a n t k i l l e d t h e de-
        c e a s e d i n n e c e s s a r y s e l f - d e f e n s e as e x p l a i n e d
        and d e f i n e d i n t h e s e i n s t r u c t i o n s , you must
        a c q u i t the defendant."

C o n c e i v a b l y , t h e words " n e c e s s a r y s e l f - d e f e n s e " c o u l d be an

i n c o r r e c t s t a t e m e n t of t h e l a w .    However, i n t h i s c a s e t h e

i n s t r u c t i o n c o n t a i n s t h e p r o v i s o " a s e x p l a i n e d and d e f i n e d

i n these instructions."                  A s n o t e d above, s e l f - d e f e n s e was

c o r r e c t l y e x p l a i n e d and d e f i n e d i n t h e o t h e r i n s t r u c t i o n s ;

t h e r e f o r e , i n t h i s c o n t e x t , t h e r e was no e r r o r committed by

g i v i n g I n s t r u c t i o n Nos. 24, 26, and 28.

        Next, d e f e n d a n t c o n t e n d s t h a t i t w a s e r r o r t o g i v e

I n s t r u c t i o n No.   27, which s t a t e d :

        "You a r e i n s t r u c t e d t h a t an a g g r e s s o r i s one
        who provokes a n a t t a c k upon h i m s e l f , b r i n g s on
        o r e n c o u r a g e s a d i f f i c u l t y o r q u a r r e l . An ag-
        g r e s s o r c a n n o t a s s e r t t h a t he a c t e d i n s e l f -
        defense. "

Defendant contended a t t r i a l and c o n t e n d s on a p p e a l t h a t

t h e r e was no e v i d e n c e p r e s e n t e d i n s u p p o r t of t h i s i n s t r u c -

t i o n and t h a t t h e law a s g i v e n was a n i n c o r r e c t s t a t e m e n t of

the law.

        The t r i a l judge must i n s t r u c t t h e j u r y on e v e r y e s s e n -

t i a l q u e s t i o n p r e s e n t e d by t h e e v i d e n c e .    S t a t e v. Q u i n l a n ,

s u p r a , 84 Mont. a t 372, 275 P.2d a t 753.                         I n the present

c a s e t h e r e was some e v i d e n c e t o s u p p o r t t h e i n s t r u c t i o n
g i v e n which d e f i n e d " a g g r e s s o r . "    There was t e s t i m o n y t h a t

d e f e n d a n t had l e f t t h e h e a d l i g h t s on as he s a t i n h i s v e h i c l e

i n the parking l o t , thereby a t t r a c t i n g ~ u r l e ' s a t t e n t i o n .
                                                              y

There was t e s t i m o n y t h a t S c h a e f f e r was o u t s i d e d e f e n d a n t ' s

v e h i c l e h o l l e r i n g a t Hurley and h i s companions.                  There was

a l s o t h e t e s t i m o n y , d i s c u s s e d above, a s t o d e f e n d a n t ' s p r i o r

a c t s of h o s t i l i t y towards Hurley and Marian I r g e n s .                     Given

t h i s t e s t i m o n y , t h e r e was s u f f i c i e n t e v i d e n c e t o j u s t i f y t h e

aggressor instruction.

        Defendant a l s o c o n t e n d s t h a t t h i s i n s t r u c t i o n was an

i n c o r r e c t s t a t e m e n t of t h e law.       H e bases t h i s contention

upon t h e f a c t t h a t t h e r e a r e some e x c e p t i o n s t o t h e a g g r e s s o r

limitation.          S e c t i o n 45-3-105,        MCA,    s t a t e s t h a t an aggressor

may u s e t h e t h e o r y o f s e l f - d e f e n s e i f     (1) he h a s e x h a u s t e d

e v e r y r e a s o n a b l e means of e s c a p e , o r ( 2 ) i f h e withdraws

from p h y s i c a l c o n t a c t w i t h t h e a s s a i l a n t and c l e a r l y i n d i -

c a t e s t h a t h e d e s i r e s t o t e r m i n a t e t h e u s e of f o r c e .      These

e x c e p t i o n s a r e i n a p p l i c a b l e under t h e e v i d e n c e i n t h i s case.

        I n a d d i t i o n , t h e S t a t e o f f e r e d an i n s t r u c t i o n which

i n c o r p o r a t e d t h e s t a t u t o r y language of s e c t i o n 45-3-105,

MCA.     The d e f e n s e o b j e c t e d t o t h i s i n s t r u c t i o n on t h e ground

t h a t t h e r e was no e v i d e n c e t h a t d e f e n d a n t provoked a n a t t a c k .

The S t a t e t h e n withdrew t h e i n s t r u c t i o n .          Defendant d i d n o t

o f f e r a n i n s t r u c t i o n which d e a l t w i t h t h e same s u b j e c t .         He

now c o n t e n d s such a n i n s t r u c t i o n s h o u l d have been g i v e n .             In

S t a t e v . Romero ( 1 9 6 5 ) , 146 Mont. 77, 8 3 , 404 P.2d 500, 503,

t h i s C o u r t c o n s i d e r e d a s i m i l a r s i t u a t i o n and s a i d :

        "Had t h e d e f e n d a n t f e l t t h e c o u r t i m p r o p e r l y i n -
        s t r u c t e d t h e j u r y on a l l a s p e c t s of t h e case, i t
        was h i s d u t y t o s u b m i t i n s t r u c t i o n s which more
        f u l l y c o v e r e d t h e p a r t i c u l a r m a t t e r which he w a s
        d i s s a t i s f i e d w i t h , and i n f a i l i n g t o do s o he
        c a n n o t now a l l e g e p r e j u d i c i a l e r r o r . "
~ a v i n g b j e c t e d t o t h e v e r y i n s t r u c t i o n he now a s s e r t s
           o

s h o u l d have been i n c l u d e d , d e f e n d a n t may n o t now p r e d i c a t e

e r r o r on t h e a b s e n c e o f t h e q u a l i f y i n g i n s t r u c t i o n .

        Defendant c o n t e n d s t h a t t h e t r i a l c o u r t e r r e d i n f a i l -

i n g t o i n s t r u c t t h e j u r y on m i t i g a t e d d e l i b e r a t e homicide

and n e g l i g e n t homicide.           This Court has r e c e n t l y s t a t e d t h e

g e n e r a l r u l e t h a t " a n i n s t r u c t i o n i s r e q u i r e d where t h e r e i s

some e v i d e n c e t o s u p p o r t t h e l e s s e r [ i n c l u d e d ] o f f e n s e . "

S t a t e v . Hamilton ( 1 9 8 0 ) ,       - Mont.           ,
                                                            - 605 P.2d 1121, 37

St.Rep.      70, 77.        T h i s C o u r t a l s o s a i d i n Hamilton t h a t

n e g l i g e n t homicide ( s e c t i o n 45-5-104,            MCA) was t o be con-

s i d e r e d a lesser i n c l u d e d o f f e n s e of d e l i b e r a t e homicide

( s e c t i o n 45-5-102,      MCA).       The same r e a s o n i n g can be a p p l i e d

t o m i t i g a t e d d e l i b e r a t e homicide ( s e c t i o n 45-5-103,             MCA),

b e c a u s e t h e two c r i m e s c o n s i s t of t h e same e l e m e n t s , t h e

o n l y d i f f e r e n c e b e i n g t h e p r e s e n c e of "extreme m e n t a l o r

emotional s t r e s s " i n t h e l e s s e r crime.

        W need n o t , i n t h i s c a s e , d e t e r m i n e whether t h e r e i s
         e

evidence t o support t h e l e s s e r included offense.                            The S t a t e

o f f e r e d a n i n s t r u c t i o n on m i t i g a t e d d e l i b e r a t e homicide.

Defense c o u n s e l o b j e c t e d t o t h i s i n s t r u c t i o n " f o r t h e r e a s o n

t h a t t h e e v i d e n c e shows t h e d e f e n d a n t was e i t h e r g u i l t y of
d e l i b e r a t e homicide o r n o t g u i l t y . "        The i n s t r u c t i o n Was

t h e n withdrawn.

        T h i s C o u r t h a s h e l d t h a t e r r o r may n o t b e p r e d i c a t e d

upon t h e f a i l u r e t o g i v e a n i n s t r u c t i o n when t h e i n s t r u c t i o n

w a s not offered.            S t a t e v . Harvey ( 1 9 7 9 ) ,               Mont      .   -   I



603 P.2d 661, 36 St.Rep.                  2035, 2038.           F a i l u r e t o o f f e r an

i n s t r u c t i o n removes t h e c a u s e of e r r o r , p a r t i c u l a r l y when

t h e d e f e n s e c o u n s e l h a s o b j e c t e d t o t h e i n s t r u c t i o n upon t h e
ground that the defendant was either guilty of deliberate

homicide or not guilty.

    Af firmed.




                                 Z d (94,
                                  Chief Tustice
                                               ~            d




Mr. Justice Daniel J. Shea and Mr. Justice John C. Sheehy
dissent and will file a written dissent later.
       I N THE SUPREME COURT OF THE STATE OF M N A A
                                              O T N




                              D I S S E N T




No.   14542


STATE V.     BASHOR




Mr.   J u s t i c e John C.   Sheehy, and M r .   J u s t i c e D a n i e l J. Shea


DATED J u l y 1 7 , 1 9 8 0
Mr. Justice John C. Sheehy dissenting:

     I think the motion to change the place of trial in this
case should have been granted.     The newspaper article using
unfounded facts to portray the incident as an old west
shoot-out together with the news broadcast over radio station
KSEN created a climate of opinion in the county which is
evidenced by the several calls received by the Toole County
Sheriff's Office to determine whether the defendant had
been released from jail on bond, and making known the callers'
objections if the defendant was to be released.    The justice
of the peace who set the bail bond at $50,000 received
thereafter an anonymous telephone call indicating that the
defendant would be shot if he were released.    The situation
was bad enough that when the defendant was released on bond,
the judge made it a condition of his release that he leave
Glacier and Toole Counties, except for court appearances,
for his own protection.   The caretaker who managed the
Bashor property in Bashor's absence was then threatened and
intimidated.
     The antagonistic attitude of the community was demon-
strated in the voir dire examination of the juror to which
reference is made in the majority opinion.
     Our courts are understandably cautious about the added
costs of trials in places other than the county where the
alleged crime occurred.   However, the constitutional requirement
of fair trial, Art. 11, g17, 1972 Mont. Const., overrides
financial considerations.   See State v. Spotted Hawk (18991,
22 Mont. 33, 55 P . x 1026; State v Dryman (1954), 127 Mont.
                                   .
579, 269 P.2d 796.
     As a second point, the instructions offered by the
State, given by the District Court, and now approved by this
                                 - 35-
Court make it impossible for a defendant to establish self-
defense in this state.
     Court's instruction no. 24, tells the jury that before
a defendant can avail himself of the defense of self-defense,
it must appear to him as a reasonable person that "the
danger was apparently so urgent and pressing" that "the
killing was absolutely necessary."
     In court's instruction no. 28, the jury is told that in
order to justify the use of force, it must appear to the
defendant that the danger was so urgent that in order to
save his own life or to save himself from serious bodily
harm, the use of such deadly force was "absolutely necessary.'
This instruction obliterated the "reasonable man" test.
     In instruction no. 26, the jury was told that defendant
could be acquitted if he killed the deceased "in necessary
self-defense."
     The use of the terms "necessary", "absolutely necessary",
and "urgent and pressingn require nearly impossible tests
for self-defense. The approval of those terms by this Court
will bring us a log-jam of cases in the future to straighten
out the law.   The instructions go far beyond section 45-3-
102, MCA, on which model Instruction no. 35, Criminal In-
structions--Montana, is based:
    "You are instructed that a person is justified
    in the use of force or threat to use force
    when and to the extent that he reasonably
    believes that such conduct is necessary to
    defend himself against the imminent use of
    such force.
     "However, a person is justified in the use of
     force which is intended or likely to cause
     death or serious bodily harm only if he really
     believes that such force is necessary to prevent
     imminent death or serious bodily harm to himself
     or the commission of a forcible felony."
     We should not give judicial sanction to the misstatements
of law contained in those three instructions which were
properly objected to.
     Thirdly, the final argument of the prosecutor to the
jury went beyond the bounds of propriety, because he used
inflammatory material which he knew to be untrue in that
argument.         The prosecutor stated:
    "Bill Schaeffer thought they were just going there
    to beat him up a little. And you can tell by the
    way he sat on the stand and testified that it wouldn't
    take him long to completely annihilate more than two
    or three people. So he knew they were going over
    there for a fight. That's why he came into town
     ...     11




     The prosecutor knew from the polygraph examination of
Bill Schaeffer that statements that they went to the bar
looking for a fight were not true.         Otherwise the State
would have had to prosecute Bill Schaeffer as an accomplice.
The "bounds of comment and reasonable inference" relied upon
by the majority do not include untruth.        To make matters worse,
the State, though making statements in final argument which
are not in accordance with the polygraph examination of Bill
Schaeffer, nevertheless argued to keep out the polygraph
examination which would have shown those prosecutor statements
to be false.
     One detects a reluctance on the part of the courts involved
in this case to face up to an irate community aroused because
of the killing of a popular citizen by an unpopular citizen.
It is for that kind of criminal that the law sets up con-
stitutional and legal safeguards to insure a fair trial for
every defendant, no matter how guilty eventually he may turn
out to be.
     I would reverse for a new trial in a different county.
Mr. J u s t i c e D a n i e l J. Shea c o n c u r r i n g i n t h e f o r e g o i n g
dissent:

        I a g r e e w i t h J u s t i c e Sheehy t h a t t h e t r i a l c o u r t s h o u l d

have g r a n t e d a change of venue and I would r e v e r s e t h i s c a s e

w i t h t h e p r o v i s o t h a t t h e c a u s e be t r i e d i n a n o t h e r c o u n t y .

        While I do n o t f e e l t h a t t h e s e l f - d e f e n s e i n s t r u c t i o n s

s u b m i t t e d by t h e S t a t e and adopted by t h e c o u r t , w e r e e r r o n e o u s

when t a k e n as a whole, t h e y w e r e n o t model i n s t r u c t i o n s by

any means and I would n o t recommend t h a t t h e y be used a g a i n .

The S t a t e i s e n g a g i n g i n t h e p r a c t i c e of @A%wj,the                  lilly

and t h i s c a n o n l y l e a d t o u n f o r t u n a t e r e v e r s a l s i f t h e p r a c t i c e

i s continued.

        I believe,        furthermore, t h a t t h e polygraph examination

r e s u l t s s h o u l d have been a d m i t t e d i n e v i d e n c e , and t h a t i t

w a s r e v e r s i b l e e r r o r n o t t o do s o .          I t i s u n f a i r t o t h e extreme

f o r t h e S t a t e t o i n s i s t on a p o l y g r a p h e x a m i n a t i o n , and a f t e r

t h e defendant' h a s t a k e n o n e ,         to   resist i t s admission i n
                                             \'.. -   ..-
evidence.         For whatever t h e , p o l y g r a p h r e s u l t s would have had
                                           I .
                      i


t o t h e j u r y , t h e y s h o u l d have been a d m i t t e d .          I note i n t h i s

r e g a r d t h a t t h e t i m e h a s come when t h e c o u r t s s h o u l d n o t be

s o r i g i d i n t h e i r s t e a d f a s t r e s i s t a n c e t o t h e use of polygraph

examination r e s u l t s .         With p r o p e r r e s t r a i n t s , p o l y g r a p h t e s t

r e s u l t s can be a v a l u a b l e a i d i n t h e f a c t - f i n d i n g p r o c e s s .


                                                            -------------- ------------ -
                                                            \      .  .      .
                                                                             ,                     ,   ,



                                                                          Justice